            Case 2:19-cv-02218-GMN-VCF Document 1 Filed 12/26/19 Page 1 of 5



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
 3   PHILLIPS, SPALLAS & ANGSTADT LLC
 4   504 South Ninth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     (702) 938-1511 (Fax)
 6   rphillips@psalaw.net
     mwessel@psalaw.net
 7

 8   Attorneys for Defendant
     Wal-Mart Stores, Inc.
 9
                                   UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
      BONNIE BAKER, individually,                            Case No.:
12
                            Plaintiff,                       [District Court, Clark County Case No.: A-19-
13    vs.                                                    804139-C, Dept. No.: XXIV]
14    WAL-MART STORES, INC.; DOES I-V; AND                   DEFENDANT WAL-MART STORES INC.’s
      ROE CORPORATIONS I-V, inclusive,                       PETITION FOR REMOVAL OF CIVIL
15
                                                             ACTION
                            Defendants.
16
                                                             [JURY DEMAND]
17

18           COMES NOW, Petitioner WAL-MART STORES, INC. (hereinafter “Defendant” or
19   “Walmart”), by and through its counsel of record, the law offices of PHILLIPS, SPALLAS &
20   ANGSTADT, LLC, and hereby submits the following memorandum in support of its Petition for
21   Removal of Jurisdiction to Federal Court:
22                                                     I.
23           Petitioners are the sole named Defendants in the above-captioned action.
24                                                     II.
25           The above-entitled action was commenced by Plaintiff BONNIE BAKER (hereinafter
26   “Plaintiff”) on October 22, 2019, in the Eighth Judicial District in and for Clark County, District of
27   Nevada. This case is currently pending in that court. Plaintiff served her Summons on Petitioner
28   Walmart October 29, 2019. True and correct copies of Plaintiff’s operative Complaint and Summons


                                                      -1-
           Case 2:19-cv-02218-GMN-VCF Document 1 Filed 12/26/19 Page 2 of 5



 1   are attached hereto as Exhibits “A” and “B” respectfully. After Defendants filed a timely Answer, this
 2   matter was assigned to Nevada’s statutory arbitration program. On December 3, 2019, the Arbitration
 3   Selection List was sent to both parties and, on the same day, Plaintiff filed her untimely Petition for
 4   Exemption from Arbitration, attached as Exhibits “C.”
 5          In her Petition for Exemption, Plaintiff, for the first time, confirmed that she intends to seek
 6   more than $75,000 in damages in this case, including past medical specials totaling $199,875.59, stating:
 7
               As is evidenced by the injuries diagnosed by Plaintiff’s healthcare providers,
 8             together with the significant medical expenses incurred by Plaintiff and the future
               cost of treatment, Plaintiff’s case has a probable jury award value in excess of
 9             $50,000.
10   See Petition for Exemption Exhibit “C,” at 2:14-20. This Petition for Exemption constitutes the “first
11   paper” received by Petitioner from which removability may clearly be ascertained and that the amount
12   in controversy in this action exceeds $75,000.00. As such, the 28 U.S.C. §1446(b)’s $75,000 amount in
13   controversy requirement is met and as a year has not yet passed since Plaintiff filed her Complaint on
14   October 22, 2019, this Petition is timely.
15                                                      III.
16          This Petition is filed pursuant to 28 U.S.C. § 1446(b).
17                                                      IV.
18          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and
19   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).
20                                                      V.
21          Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this
22   action was commenced, a citizen of the State of Oregon.
23                                                      VI.
24          Petitioner Walmart is, and was at the time this action was commenced, a Delaware corporation
25   with their principal places of business in the State of Arkansas. As such, Petitioner Walmart is a citizen
26   of the State of Delaware and a citizen of the State of Arkansas.
27   ...
28   ...


                                                     -2-
          Case 2:19-cv-02218-GMN-VCF Document 1 Filed 12/26/19 Page 3 of 5



 1                                                     VII.
 2          The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred
 3   after slipping and falling at Walmart Store No. 2593 located at 2310 E. Serene Avenue, Las Vegas, NV
 4   (Clark County).
 5                                                     VIII.
 6          A copy of Petitioners’ Petition for Removal of Civil Action, seeking removal of the above-
 7   entitled action to the United States District Court, District of Nevada, together with a copy of the
 8   Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s
 9   office for the Eighth Judicial District Court in and for Clark County, Nevada.
10                                                      IX.
11          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled
12   action are filed herewith.
13                                                      X.
14          This Petition is filed with the Court within thirty (30) days after Plaintiff first confirmed in her
15   Petition for Exemption that the amount in controversy exceeds $75,000 as Plaintiff is alleging
16   $199,875.59 in past medical specials alone. Exhibit “C,” at 2:14. The Petition for Exemption constitutes
17   the “first paper” that put Petitioners on notice that Plaintiff’s claimed damages clearly exceed the
18   $75,000 federal diversity jurisdiction threshold. Therefore, Plaintiff’s anticipated damages meets 28
19   U.S.C. §1332(b)’s amount in controversy requirement. See 28 U.S.C. §1332(a) (2015); see also Crum
20   v. Circus Circus Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of
21   jurisdiction, relying, in part, on estimated future medical expenses to determine that the amount in
22   controversy exceeded the jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171 F. 3d 295,
23   298 (5th Cir. 1999) (holding that it was facially apparent from plaintiff’s Complaint that claims
24   exceeded $75,000.00 where plaintiff alleged property damage, travel expenses, an emergency
25   ambulance trip, a six-day hospital stay, pain and suffering, humiliation and a temporary inability to do
26   housework); see also White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was
27   facially apparent that plaintiff’s wrongful termination exceeded $75,000.00 based on the lengthy list of
28   compensatory and punitive damages combined with a claim for attorney fees in her Complaint). As


                                                     -3-
          Case 2:19-cv-02218-GMN-VCF Document 1 Filed 12/26/19 Page 4 of 5



 1   such, it is wholly reasonable that Plaintiff’s cumulative claims for damages and the diversity of the
 2   parties meet the requisite requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.
 3                                                  PRAYER
 4          WHEREFORE, Petitioner prays that the above-entitled action be removed from the Eighth
 5   Judicial District Court in and for Clark County, Nevada, to this Court.
 6                         DATED this 26th day of December, 2019.
 7                                                PHILLIPS, SPALLAS & ANGSTADT LLC
 8
                                                  /s/ Megan E. Wessel
 9
                                                  ROBERT K. PHILLIPS, ESQ.
10                                                Nevada Bar No. 11441
                                                  MEGAN E. WESSEL, ESQ.
11                                                Nevada Bar No. 14131
                                                  504 South Ninth Street
12
                                                  Las Vegas, Nevada 89101
13                                                (702) 938-1510

14                                                Attorneys for Defendant

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                    -4-
         Case 2:19-cv-02218-GMN-VCF Document 1 Filed 12/26/19 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 26th day of December, 2019, I served a true and correct copy of the
 3   foregoing, DEFENDANT WAL-MART STORES, INC.’S PETITION OF REMOVAL TO
 4   FEDERAL COURT, as follows:
 5             By facsimile addressed to the following counsel of record, at the address listed below:
 6             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
 7   upon which first class postage was prepaid in Las Vegas, Nevada;
 8             By Hand Delivery (ROC); and/or
 9             By Electronic Filing/Service Notification through Odyssey File & Serve to:
10              ATTORNEY OF RECORD                             TELEPHONE/FAX                   PARTY
      Joshua L. Benson, Esq.                               P: (702) 820-0000                   Plaintiff
11                                                         F: (702) 820-1111
      BENSON ALLRED, PLLC
12    6250 N. Durango Drive
      Las Vegas, NV 89148
13    josh@bensonallred.com
14
                                             /s/ Joshua J. Kephart
15
                        An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
16

17

18
19

20

21

22

23

24

25

26

27

28


                                                   -5-
